                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TRAVIS B. FRANKLIN,

                      Plaintiff,                                    8:19CV369

        v.
                                                                   ORDER TO
HEARTLAND FAMILY SERVICES,                                        SHOW CAUSE

                      Defendant.


       Pending before the Court is defendant Heartland Family Service’s (“Heartland”)
Motion to Dismiss (Filing No. 5) plaintiff Travis B. Franklin’s (“Franklin”) Amended
Complaint (Filing No. 1-1). Franklin has not responded to Heartland’s motion, and the
deadline for his response has passed. The Court orders Franklin to show cause on or by
October 17, 2019, why this case should not be dismissed. Failure to respond may result in
the dismissal of this case without further notice.

       IT IS SO ORDERED.

       Dated this 3rd day of October 2019.

                                                     BY THE COURT:



                                                     Robert F. Rossiter, Jr.
                                                     United States District Judge
